DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 03/13/2020 have been entered in full. Claims 1 and 3-14 are pending.
Claim Objections
Claim 6 is objected to because of the following informalities:  CD33 is redundantly recited.  Appropriate correction is required.
Applicant is advised that should claim 4 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).  Claims 4 and 5 are identical.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200299647 (Hutchinson).
The Hutchinson disclosure is equivalent to PCT/EP2017/055839. The instant specification acknowledges that the claimed regulatory macrophages are prepared according to the method disclosed in PCT/EP2017/055839 ([0083] in US 20200276236). Therefore, the regulatory macrophages in Hutchinson are identical to those of the instant claims and they necessarily express all of the markers recited in the instant claims. Hutchinson teaches that compositions comprising the regulatory macrophages can be administered for treatment of peripheral arterial occlusive disease ([0089], [0091], claim 17). According to claim 12, peripheral arterial occlusive disease is a species of the generic macroangiopathy recited in claim 1. 
Hutchinson further teaches treatment of Type I and Type II diabetes [0088-0089], particularly inflammatory conditions associated with Type II diabetes [0089]. Such treatment inherently anticipates the method of claims 7, 11, and 13 regardless of whether treatment of angiopathy was the motivation for performing the treatment. Nevertheless, it is noted that diabetic micro- and macroangiopathies recited in claim 7, and diabetic angiopathy, recited in claim 11, are inflammatory conditions associated with Type II diabetes.  
Hutchinson teaches doses encompassing 1 x 105 to 1 x 107 macrophages [0071], as in claim 9. 
Therefore, Hutchinson teaches methods conforming to the limitations of claims 1, 3-7, 9, and 11-14.
Conclusion
Claims 1, 3-7, 9, and 11-14 are rejected.
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W. Please note the examiner’s part-time schedule. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647